DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pages 6 – 8, filed 04/20/2022, with respect to claims 26 – 36 have been fully considered and are persuasive.  The double patenting rejection of claims 26 – 36 has been withdrawn. 

Allowable Subject Matter
Claims 26 – 36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts discovered during examination are: Hare (U.S. 2003/0065263), Addis (U.S. 3,739,460), Brennan (U.S. 6,508,781), and Leonhardt (U.S. 3,835,690).
Regarding claim 26, cited prior arts do not teach crimping at least part of the transition connector in a manner so as to apply a greater crimping force to the proximal portion than to the distal portion to secure the proximal end of the ultrasound transmission member within the bore, wherein the act of crimping is performed with a tapered crimping tool having a contact surface that contacts the proximal portion of the transition connector overlying the bore before contacting the distal portion of the transition connector overlying the bore; wherein the act of crimping causes the proximal portion of the transition connector to apply the greater crimping force compared to a reduced crimping force at a distal end of the distal portion of the transition connector thereby reducing stress on the ultrasound transmission member where the ultrasound transmission member enters the bore.
Regarding claim 28, cited prior arts do not teach performing a first crimping to crimp a first portion of the transition connector overlying the proximal portion of the ultrasound transmission member; and performing a second crimping to crimp a second portion of the transition connector overlying an adjacent portion of the ultrasound transmission member, wherein the first crimping applies a greater force to the ultrasound transmission member within the bore than the second crimping, to secure the proximal end of the ultrasound transmission member within the bore, thereby reducing stress on the ultrasound transmission member where the ultrasound transmission member enters the bore.
Claims 27, and 29 – 36 are objected to be allowable due to their dependency on claim 26 or claim 28.
Further, Applicant’s arguments and remarks filed on 07/15/2022 and 04/20/2022 are adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783